DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Pursuant to the amendment filed August 18, 2022, claims 1-20 are pending in the application.  The applicant has amended claims 1, 3, 5, 9-11, 15, 16, and 17.

Allowable Subject Matter
3.	Claims 1, 9, and 16 and claims 2-8, 10-15, and 17-20, which depend from claims 1, 9, and 16, respectively, are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose, teach, or suggest a method for providing tethering-based monitoring or a tethered mobile device, as recited by the claims, comprising a check-in application on a tethered mobile device, comparing a detected check-in condition to a check-in threshold, and initiating, based on the comparing, a check-in procedure on the tethered mobile device; wherein the initiating comprises:  determining whether the check-in procedure includes a manual check-in request or an automatic check-in request, wherein the manual check-in request includes a request for a user action via the tethered mobile device and the automatic check-in request includes a request for an automated response without the user action; and transmitting the manual check-in request or the automatic check-in request based on the determining.
Kingery (US 2016/0309122) discloses a method for providing tethering-based monitoring, including installing a check-in procedure on a tethered mobile device.  Kingery does not disclose determining whether the check-in procedure includes a manual check-in request or an automatic check-in request, wherein the manual check-in request includes a request for a user action via the tethered mobile device and the automatic check-in request includes a request for an automated response without the user action; and transmitting the manual check-in request or the automatic check-in request based on the determining.
Hussain et al. (US 2015/0039672 A1) teaches receiving a check-in threshold from a tethering monitoring device.  Hussain does not teach, at least, determining whether the check-in procedure includes a manual check-in request or an automatic check-in request, wherein the manual check-in request includes a request for a user action via the tethered mobile device and the automatic check-in request includes a request for an automated response without the user action; and transmitting the manual check-in request or the automatic check-in request based on the determining. 
Piantedosi (US 2019/0371151 A1) teaches comparing the detected check-in condition to the check-in threshold; and initiating, based on the comparing, the check-in procedure on the tethered mobile device.  Piantedosi does not teach, at least, determining whether the check-in procedure includes a manual check-in request or an automatic check-in request, wherein the manual check-in request includes a request for a user action via the tethered mobile device and the automatic check-in request includes a request for an automated response without the user action; and transmitting the manual check-in request or the automatic check-in request based on the determining.
Greenfield (US 2011/0167440 A1) teaches a device identifier.  Greenfield does not teach, at least, determining whether the check-in procedure includes a manual check-in request or an automatic check-in request, wherein the manual check-in request includes a request for a user action via the tethered mobile device and the automatic check-in request includes a request for an automated response without the user action; and transmitting the manual check-in request or the automatic check-in request based on the determining.
Examiner’s note:  for purposes of this allowance, the phrase, “receiving a check-in threshold from a tethered monitoring device,” as recited by each of claims 1, 9, and 16, is construed to mean receiving a particular threshold that can be compared to one of the recited conditions.  (See the applicant’s “Remarks” for explanation of this phrase.)  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873. The examiner can normally be reached Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN F MORTELL/Primary Examiner, Art Unit 2689